DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 04 June 2021, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.

Amendment With RCE Under 37 C.F.R. 1.114
The ‘Amendment With RCE Under 37 C.F.R. 1.114’, filed 04 June 2021, has been ENTERED and the presented allegations/arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Status of Claims
	Claims 1, 6, 15, 18-21 27, 29-30, 32, 35-37, and 39-41 are canceled.
	Claim 12 is amended.
	Claims 7, 24, 26, 28, 31, 33, 34, and 38 remain withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. The election in the ‘Response to Restriction Requirement’, filed 14 January 2020, was an election without traverse.
	Accordingly, claims under examination are claims 2-5, 8-14, 16, 17, 22, 23, and 25 along with “treating the cell suspension with an enzyme” and further elects zymolyase for treatment on S. cerevisiae cells for ‘Species Election I – Cell Wall Modification or Removal along with Cell Type’, “wherein the constriction is a pore or contained within a pore” for ‘Species Election II – Type of Constriction’, and “nucleic acids and plasmids” for ‘Species Election III – Compound for Entry’.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 04 June 2021, has been fully considered.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’
The ‘Amendment With RCE Under 37 C.F.R. 1.114’ (p7), filed 04 June 2021, alleges/argues claim 12 is amended to recite the constriction size is “about 20% to 99%” of the cell diameter 

Claim Rejections - 35 U.S.C. § 103
U.S. Patent Application Publication No. 2018/0016539 further in view of Delorme and Gietz et al.
Claims 2-5, 12-14, 16, 17, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0016539 (‘PTO-892’, mailed 23 April 2020; “DING”) further in view of Delorme, Evelyne (Transformation of Saccharomyces cerevisiae by Electroporation. September 1989. Applied and Environmental Microbiology. Pages 2242-2246; ‘PTO-892’, mailed 23 April 2020; “DELORME”) and Gietz et al. (Genetic Transformation of Yeast. April 2001. BioTechniques. Vol. 20, pages 816-831; ‘PTO-892’, mailed 23 April 2020; “GIETZ”).
Allegations/Arguments
The ‘Amendment With RCE Under 37 C.F.R. 1.114’ (p7-10), filed 04 June 2021, traverses these rejections. First, it is alleged/argued prior to the present invention it was unpredictable that the removal of part or all of the cell wall, Saccharomyces cerevisiae could be subjected to the mechanical stress in constriction-mediated processing for payload delivery rather than being fractured by shear. Second, it is submitted that it is surprising that constriction-mediated processing exerts enough mechanical stress in enzyme-treated Saccharomyces cerevisiae to form perturbations large enough for payloads to enter intracellularly in view the significant amount of stiffness still remaining in a cell with its cell wall pre-treated with enzyme. Third, it is alleged/argued DING provides no specific teaching on how to optimize constriction-mediated 
Response Allegations/Arguments
The allegations/arguments presented in the ‘Amendment With RCE Under 37 C.F.R. 1.114’, filed 04 June 2021, have been fully considered but are found unpersuasive for the reasons discussed below. The claims are directed to methods for delivering a compound (e.g., nucleic acids and plasmids, as elected) into a cell comprising a cell wall (e.g., Saccharomyces cerevisiae, as elected) comprising passing a cell suspension through a constriction which deforms the cell to cause a perturbation of the cell such that the compound enters the cell, whereby all or part of the cell wall is removed. DING discloses method for the delivery of a compound into a cell via a cell-deforming constriction. DELORME and GIETZ are applied in combination with DING for teaching and suggesting the delivery a compound into the yeast cell, Saccharomyces cerevisiae, along with the removal of all or part of the yeast cell wall with the enzyme, zymolyase (i.e., an enzyme preparation comprising β-1,3-glucagon laminaripentaohydrolase and β-1,3-glucanase).  DELORME and GEITZ makes clear that treatment of yeast cells (e.g., Saccharomyces cerevisiae) with zymolase is effective in removing the cell wall while also yielding subsequent cell for always (i.e., well-understood, routine, conventional activity) involves enzymatic removal (e.g., with zymolyase) or chemical pretreatments, where DELORME states:
“The transformation of yeast cells presents difficulties in that the cells are surrounded by a cell wall composed mostly of mannoproteins and glucans (23). Protocols for DNA mediated transformation of yeast cells always involve either enzymatic removal of the cell wall with glusulase, lyticase, or zymolyase (1, 8, 12, 18) or chemical pretreatments such as polyethylene glycol, LiCl, or thiol compounds which render the cell wall leaky to macromolecules (3, 7, 9-11, 13, 21). While these methods are effective in introducing heterologous DNA into the cells, they are time-consuming. I adapted electroporation in a procedure that allows transformation of yeast cells with foreign DNA quickly and efficiently without removing or pretreating the cell wall.” (p2242, left col, 2nd ¶)

DELORME also indicates such methods are effective for introduction into yeast cells (Id.). With respect to the arguments concerning constriction optimization in order to ensure payload delivery and prevent shearing, DING provides for controlling cell deformations (¶ [0126]) along with varying the range of the diameter of constriction (see below reproduced ¶ [0006] and [0183] of DING) which one of ordinary skill in the art can adjust/optimize to prevent shearing/fracturing while also forming perturbations large enough for payload entry.
Accordingly, the allegations/arguments found in the ‘Amendment With RCE Under 37 C.F.R. 1.114’, filed 04 June 2021, are deemed unpersuasive.

DING discloses methods for causing perturbations to cells for delivery of a compound into a cell via a cell-deforming constriction. (Abstract.)
via a cell-deforming constriction, where DING states:
“Intracellular delivery of macromolecules, such as DNA and RNA, is a critical step in many therapeutic and research applications. Gene delivery can be achieved by virus-mediated, chemical, electrical, and mechanical transfections. Viral vector based methods can be efficient for certain applications, but they often risk chromosomal integration and have safety risks for in vivo use. Chemical modification of target molecules can also facilitate membrane poration or endocytotic delivery, but these approaches are often limited by the structure of target molecule and target cell type. Microinjection suffers from low throughput. Electroporation has demonstrated its efficacy in DNA and RNA delivery applications for previously difficult-to-transfect cells. However, this method may cause cell death and damages sensitive materials such as quantum dots due to high intensity electric field. A constriction microfluidic platform can produce transient cell membrane disruption that facilitates passive diffusion of most materials into the cytoplasm of almost any cell type. The delivery platform has the advantage of high throughput, independence from exogenous materials or fields, and high cell viability. An example membrane disruptive delivery platform is described in U.S. Patent Publication Number 2014/0287509, published Sep. 25, 2014, the entire contents of which are hereby expressly incorporated by reference herein. Coupled to an electric field, however, enables inducement of gene expression in response to delivery of plasmid DNA. The present subject matter includes an intracellular delivery technique and platform that can deliver any functional target molecule into any cell type.” (¶ [0101])

“FIG. 1 is a picture of an example implementation of a microfluidic device 100 for delivering a payload, such as DNA or RNA, to a cell for genetic engineering. The microfluidic device 100 includes one or more constriction channels 105 and at least one electrode 110 for generating an electric field. The at least one electrode 110 can include pairs of electrodes with different sizes. The constriction channels 105 are shown left, and are sized to constrict a cell as it passes through the channel 105 at a constriction point 107. When a cell passes through a constriction point 107 with a minimum dimension smaller than the cell diameter, the cell undergoes rapid mechanical deformation, which produces transient membrane disruptions of holes.” (¶ [0103]) 

“Molecules from the surrounding medium can then diffuse into the cell cytosol through these holes. After passing through the constriction point 107, the cell enters an electric field produced by the electrodes 110 that is positioned downstream of the constriction point 107, where a payload, such as DNA, is driven into the cell by electrophoretic effects produced by the electric field. If the payload is charged, the payload can be directly driven and if the payload is not charged, the payload can be indirectly driven, for example, by suspending the payload in a buffer with charged components, for example, salts, that may server to drive the payload when under electrophoretic effects produced by the electric field. The electrodes 110 are illustrated on the right side of FIG. 1.” (¶ [0104])

Regarding claims 12 and 13, DING provides for the constriction size to be a function of the cell diameter, for example, 20%-99% of the cell diameter, where DING states:
“The invention provides a solution to problems and drawbacks associated with earlier methods of delivering compounds and/or mixtures of compounds to the cytosol and sub-cellular organelles, such as the nucleus of a cell. Aspects of the present invention provide a microfluidic system for causing perturbations in a cell membrane that includes a microfluidic channel defining a lumen and configured such that a cell suspended in a buffer can pass through the lumen. The systems and methods are useful to deliver cargo such as macromolecules, such as DNA, RNA, proteins, peptides, sugar polymers, A diameter of the constriction may be a function of the diameter of the cell and is no greater than the diameter of the cell. Downstream of the constriction, the microfluidic channel comprises a source or emitter of an energy field. In various embodiments, the microfluidic system includes an electrode(s) to generate an electric field, a magnet or electromagnet to generate a magnetic field, a source of sound to generate an acoustic field, and/or a source of light. In some embodiments, the energy source comprises interdigital electrodes. The combination of cell-deforming constriction and subsequent exposure of a cell to an energy field such as those described above leads to a synergistic effect in the delivery of cargo molecules into the cells and/or translocation of cargo molecules inside the cell to subcellular structures such as the nucleus or mitochondria. The exposure of a cell to at least two dissimilar forces, e.g., a physical constrictive force and an electrical force, leads to surprising advantages in efficiency of delivery and activity of delivered cargo, e.g., expression of encoded proteins by delivered nucleic acids.” (¶ [0006])

“Embodiments of the invention provide techniques for applying controlled deformation to a cell for a predetermined amount of time in order to cause perturbations in the cell membrane such that materials can be delivered to the inside of the cell. The deformation can be caused by, for example, pressure induced by mechanical strain or shear forces. In one example, a microfluidic system includes a structure that controls and/or manipulates fluids by geometrically confining the fluids on a small scale (e.g., sub milliliter volumes such as microlitres, nanoliters, or picoliters). The microfluidic system is capable of intracellularly delivering virtually any payload into a cell. The system consists of one or more microfluidic channels with a constriction that the cells pass through. Preferably, the cells flow through the microfluidic channel suspended in a liquid medium that is pressure driven through the system. When a cell passes through the constriction, its membrane is perturbed causing temporary disruptions in the membrane and resulting in the uptake of the payload that is present in the surrounding media. The constriction is a function of the size of the target cell, but preferably on the same order or smaller than the cell diameter. Multiple constrictions can be placed in parallel and/or series. The perturbation in the cell is a breach in the cell that allows material from outside the cell to move into the cell (e.g., through a hole, tear, cavity, aperture, pore, break, gap, perforation). The perturbations (e.g., gaps or holes) created by the methods described herein are not formed as a result of assembly of protein subunits to form a multimeric pore structure such as that created by complement or bacterial hemolysins. Other embodiments are within the scope of the described subject matter.” (¶ [0126])

“In some embodiments, the diameter of the constriction is about 20-99% of the diameter of the cell passing there through. In some embodiments, the diameter of the constriction is about 4, 5, 6, 7, 8, 9, 10, 15, 20 4-10 µm, or 10-20 µm. In some embodiments, the length of the constriction is about 10, 15, 20, 24, 30, 40, 50, 60, 10-40, 10-50, 10-60, or 10-40 µm. In some embodiments, the cell is contacted with the electric field about 0.0001, 0.001, 0.002, 0.003, 0.004, 0.005, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 0.001-0.005, or 0.0001-10 seconds after exiting the cell-deforming constriction, or within about 0.0001, 0.001, 0.002, 0.003, 0.004, 0.005, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 0.001-0.005, or 0.0001-10 seconds after exiting the cell-deforming constriction. In some embodiments, the exposure time of the cell to the electric field is about 10-50 ms, 50-100 ms or 10-100 ms. In some embodiments, the electric field is constant. In some embodiments, the electric field is a constant or pulsed direct electric current. In some embodiments, the electric field is pulsed. In some embodiments, the electric field is pulsed at about 50-200 µs. In some embodiments, the strength or the pulse strength of the electric field is about 1-3 kV/cm or 0.1-10 kV/cm, or 0.1 to 0.5, 0.1 to 1, 0.1 to 1.5, 0.1 to 2, 0.1 to 2.5, or 0.1 to 3 kV/cm. In some embodiments, the strength or pulse strength of the electric field is less than the strength necessary to electroporate the cell. In some embodiments, the pulse width is less than the pulse width necessary to deliver the same amount of payload to a corresponding cell. In some embodiments, the strength or pulse strength of the electric field is about 50, 1-50, 50-99, or 1-99% less than the strength necessary to electroporate the cell. In some embodiments, a pressure of about 10-35 psi is used to pass the solution through the microfluidic channel. In some embodiments, the cell passes through the microfluidic channel at a speed of about 300, 100-300, 200-700, 250-400, 100-1000 mm/s, or 1-1000 mm/s. In some embodiments, said microfluidic channel comprises multiple cell-deforming constrictions in series. In some embodiments, 

Regarding claims 14, 16, 22, 23, and 25, DING provides for the delivery various payloads/compounds (e.g., nucleic acids and plasmids comprising said nucleic acids) into cells (e.g., mixed, purified cell population) having cell walls, for example, yeast. (¶ [0040]-[0041], [0048], [0101], [0109]-[0110], [0124]). DING discloses the various payloads/compounds for delivery along with the various cells that are to be delivered to, wherein DING states:
“The diameter of the constriction may be selected to induce temporary perturbations of the cell membrane large enough for a payload to pass through when the payload is driven through the perturbations by an electric field. Non-limiting examples of payloads that may be delivered using a microfluidic system of the invention include: protein (such as antibodies and fragments thereof); small molecules; carbohydrates; sugars; polymers of biological, synthetic, organic, or inorganic molecules; Deoxyribonucleic acid (DNA); Ribonucleic acid (RNA) (such as short interfering RNA, hairpin RNA, repeat-associated short interfering RNA, micro-RNA, self-amplifying RNA and mRNA molecules); DNA or RNA comprising modified nucleotides that increase the stability or half-life of the DNA or RNA in vivo or in vitro; peptide nucleic acid (PNA); methylated DNA; a naturally occurring chromosome or a portion thereof; and/or an expression vector such as a plasmid. In some embodiments, the payload comprises a mixture of different compounds, e.g., a mixture of one or more of a protein, a small molecule, a carbohydrate, a sugar, a polymer, a DNA, a RNA, a modified or methylated DNA or RNA, a PNA, a naturally occurring chromosome or a portion thereof, and/or an expression vector such as a plasmid. In some embodiments, a DNA molecule is single stranded, double stranded, circular, linear, or supercoiled. In embodiments involving double stranded linear DNA, the DNA may have, e.g., blunt ends or a 5' or 3' overhang of one or more nucleic acids. The small molecule may be, e.g., an organic compound less than 1 kDa in size. In some embodiments the payload is charged and in others the payload is uncharged. Without wishing to be bound by any scientific theory, uncharged as well as charged molecules may be delivered using methods and systems provided herein due to fluidic flow caused by an electric field as salts interact with the field.” (¶ [0058])

“In some embodiments, the cell is a prokaryotic cell. Non-limiting examples of prokaryotic cells include bacterial cells (e.g., gram-positive, gram-negative, pathogenic, non-pathogenic, commensal, cocci, bacillus, and/or spiral-shaped bacterial cells) and archaea cells. In other embodiments, the cell is a eukaryotic cell. Non-limiting examples of eukaryotic cells include protozoan, algal, fungi, yeast, plant, animal, vertebrate, invertebrate, arthropod, mammalian, rodent, primate, and human cells. The cell may be a cell, e.g., of a unicellular organism or a multicellular organism. The cell may be, e.g., a primary eukaryotic cell or an immortalized eukaryotic cell. In some embodiments, the cell is a cancer cell. In certain embodiments, the cell is other than a human cell. In various embodiments, a cell may be in a mixture of two or more cell types or a plurality of cells may be a mixture of two or more cell types. A mixture of cell types may be a co-culture of multiple cell types (such as two or more of those disclosed herein) or a mixture of cell types that naturally occur together, such as in whole blood.” (¶ [0060])

“In some embodiments, the cell is a peripheral blood mononuclear cell. In various embodiments, the cell suspension comprises a purified cell population. In certain embodiments, the cell is a primary cell or a cell line cell.” (¶ [0061])

While DING does teach methods for delivering a compound (e.g., nucleic acids and plasmids, as elected) into a cell comprising a cell wall (e.g., yeast) comprising passing a cell suspension through a constriction which deforms the cell to cause a perturbation of the cell such that the compound enters the cell, DING fails to specifically provide for the delivery of the compound into the yeast cell Saccharomyces cerevisiae (as elected) along with the removal of all or part of the cell wall from a yeast cell. DELORME and GIETZ resolve the deficiencies of DING.
DELORME describes methods for introducing heterologous DNA into the yeast cell Saccharomyces cerevisiae. (Abstract.)
	Regarding claims 2-5 and 16, DELORME indicates the cell wall surrounding yeast cells presented difficulties in the transformation of such cells and indicates protocols for DNA-mediated transformation of yeast cells involves cell wall removal (e.g., zymolyase) or chemical pretreatments. (see above reproduced p2242, left column, 2nd ¶).
	Regarding claim 17, DELORME provides for Saccharomyces cerevisiae as a yeast cell for transformation. (Abstract.)
Similarly to DELORME, GIETZ describes the development and improvements to the techniques employed to achieve genetic transformation of yeast. (Title; Abstract.)
Regarding claims 2-5 and 16, GIETZ provides a ‘Spheroplast Transformation Protocol’, whereby yeast cells are converted to spheroplasts by the addition of zymolyase. (Table 1.)
Saccharomyces cerevisiae as a yeast cell for transformation. (Abstract.)
	In view of the teachings of DING, DELORME, and GIETZ (as stated above), it would have been obvious to one of ordinary skill in the art to have utilized the yeast cell Saccharomyces cerevisiae and for the removal of its cell wall with zymolyase for transformation as described by DELORME and GIETZ in the methods for delivering a compound (e.g., nucleic acids and plasmids, as elected) into a cell comprising a cell wall (e.g., yeast) comprising passing a cell suspension through a constriction which deforms the cell to cause a perturbation of the cell such that the compound enters the cells as disclosed by DING. DELORME provides one in the art some teaching, suggestion, or motivation to remove the cell wall surrounding yeast cells due to difficulties in the transformation. Furthermore, DING, DELORME, and GIETZ are directed to the delivery of compounds/payloads into yeast cells (e.g., Saccharomyces cerevisiae) and, thus, are directed to the same purpose and/or outcome.
	Accordingly, DING, DELORME, and GIETZ renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2018/0016539 further in view of Delorme, Gietz et al., and NOBLITT
	Claims 2-5, 8-14, 16, 17, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0016539 (‘PTO-892’, mailed 23 April 2020; “DING”) further in view of Delorme, Evelyne (Transformation of Saccharomyces cerevisiae by Electroporation. September 1989. Applied and Environmental Microbiology. Pages 2242-2246; ‘PTO-892’, mailed 23 April 2020; “DELORME”), Gietz et al. (Genetic Transformation PTO-892’, mailed on 23 April 2020; “GIETZ”) as applied to claims 2-5, 12-14, 16, 17, 22, 23, and 25 above, and Noblitt et al. (Integrated Membrane Filters for Minimizing Hydrodynamic Flowing and Filtering in Microfluidic Devices. 15 August 2007. Analytical Chemistry. Vol. 79, No. 16, pages 6249-6254; ‘PTO-892’, mailed on 23 April 2020; “NOBLITT”).
Allegations/Arguments
The ‘Amendment With RCE Under 37 C.F.R. 1.114’ (p11), filed 04 June 2021, alleges/argues that NOBLITT does not cure the deficiencies of DING, GIETZ, and DELORME because there is no teaching, suggestion, or motivation on how to use a constriction to effectively deliver payloads without the risk of fracturing a wall-removed cell.
	Response to Allegations/Arguments
	The allegations/arguments presented in the ‘Amendment With RCE Under 37 C.F.R. 1.114’, filed 04 June 2021, have been fully considered but are found unpersuasive for the reasons discussed below. The claims are directed to methods for delivering a compound (e.g., nucleic acids and plasmids, as elected) into a cell comprising a cell wall (e.g., Saccharomyces cerevisiae, as elected) comprising passing a cell suspension through a constriction which deforms the cell to cause a perturbation of the cell such that the compound enters the cell, whereby all or part of the cell wall is removed. The originally filed disclosure provides the following with respect to “pores”:
“In vitro studies were carried out to evaluate the constriction-mediated delivery of molecules into S. cerevisiae. S. cerevisiae cells were grown overnight in yeast extract­peptone-dextrose (YPD) medium. Cells were treated with 0.3U zymolyase for nine minutes at room temperature to partially digest cell walls without significant cell lysis. Treated cells were collected by centrifugation and resuspended at 1 x 108 cells/mL in PBS at room temperature. The resuspended cells were mixed with 10 µg/mL plasmid DNA for expressing the nourseothricin N-acetyl transferase (NAT) gene, which confers resistance to nourseothricin (NTC), and 11 µM of free Alexa Fluor® 488, and passed through a track etched polycarbonate surface containing 3µm pores. Additionally, cells mixed with either plasmid DNA alone or plasmid DNA+ free Alexa Fluor® 488, without constriction, were included as endocytosis controls. The cells were then characterized by flow cytometry where dead cells were stained with propidium iodide and excluded from analysis. As shown in FIG. 1 (top row of dot-plots), passage through the pores resulted in fewer live cells compared to the endocytosis controls, as can be expected upon perturbation of the cell membrane. Live cells were then assessed for incorporation of Alexa Fluor® 488 by flow cytometry. Endocytosis accounted for only a small portion of Alexa Fluor® 488-positive cells following constriction, as indicated by the difference in peak shift between the DNA + Alexa Fluor® 488 endocytosis control condition and the constriction conditions shown in FIG. 1 (bottom row of histograms).” (¶ bridging pages 29 and 30).

As indicated above, the combination of DING further in view of DELORME and GIETZ teaches and suggests methods for delivering a compound into a cell modified to remove all or part of a cell wall through a constriction which deforms the cell to cause a perturbation of the cell such that the compound enters the cell. NOBLITT is applied in combination with DING further in view of DELORME and GIETZ for the inclusion of tracked-etched polycarbonate membrane filters having pores into microfluidic devices. The inclusion of which to is rendered obvious by NOBLITT which indicates such inclusion provides for improved analyses by protecting microchannels from particulate matter and  for increasing ruggedness and application in situations of limited or uncontrolled sample volume and high-sample complexity.
Accordingly, the allegations/arguments found in the ‘Amendment With RCE Under 37 C.F.R. 1.114’, filed 04 June 2021, are deemed unpersuasive.

DING further in view of DELORME and GIETZ is applied from the above ‘Claim Rejections – 35 U.S.C. § 103’. The combination of DING, DELORME, and GEITZ does teach methods for delivering a compound (e.g., nucleic acids and plasmids, as elected) into a cell comprising a cell wall (e.g., Saccharomyces cerevisiae, as elected) comprising: 1) removal of all or part of a cell wall; and 2) passing a cell suspension through a constriction which deforms the cell to cause a perturbation of the cell such that the compound enters the cell. However, none of the references 
	Regarding claims 8-11, NOBLITT provides for inclusion of tracked-etched polycarbonate membrane filters having pores into microfluidic devices. (Abstract; p6249, ¶ bridging left and right col. to p6250, ¶ bridging left and right col.; and p6254, ¶ bridging left and right col.)
	In view of the teachings of DING, DELORME, GEITZ, and NOBLITT (as stated above), it would have been obvious to one of ordinary skill in the art to have included tracked-etched polycarbonate membrane filters having pores into the microfluidic device utilized in the method for delivering a compounds as taught and suggested by the combination of DING, DELORME, and GEITZ. NOBLITT provides one in the art some teaching, suggestion, or motivation for the inclusion of tracked-etched polycarbonate membrane filters having pores in order to improve analyses by protecting microchannels from particulate matter and to increase the ruggedness and application in situations of limited or uncontrolled sample volume and high-sample complexity. Furthermore, DING and NOBLITT are directed to the utilization of microfluidic devices and, thus, are directed to the same purpose and/or outcome. 
	Accordingly, DING further in view of DELORME, GEITZ, and NOBLITT renders the instant claims unpatentable.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636